Case 1:21-cv-00561-RDA-JFA Document1 Filed 05/04/21 Page 1 of 9 PagelD# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

UNITED STATES OF AMERICA,
Plaintiff,

Vv.

$196,634 SEIZED FROM CITY WIDE

BANK ACCOUNT ENDING IN 9662, Civil ‘No. 1:21-0v-

and

$3,648,375 SEIZED FROM CITY WIDE
BANK ACCOUNT ENDING IN 8557.

Defendants In Rem.

 

 

VERIFIED COMPLAINT FOR FORFEITURE IN REM

COMES NOW the plaintiff, United States of America, by and through its counsel, Raj
Parekh, Acting United States Attorney for the Eastern District of Virginia, and Kevin Hudson and
Annie Zanobini, Assistant United States Attorneys, and brings this complaint and alleges as
follows in accordance with Supplemental Rule G(2) of the Federal Rules of Civil Procedure:

| NATURE OF THE ACTION

1. The United States brings this action in rem seeking the forfeiture of all right, title,
and interest in the defendants in rem identified in the case caption above (the “defendant
property”).

a The United States’ claim arises from a scheme to defraud Company #1, and the

defendant property constitutes the proceeds of violations of 18 U.S.C. § 1343 (Wire Fraud and
Case 1:21-cv-00561-RDA-JFA Document1 Filed 05/04/21 Page 2 of 9 PagelD# 2

Honest Services Wire Fraud) and 18 U.S.C. § 1349 (Wire Fraud Conspiracy), and is therefore
subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C).

A. I base the facts set forth in this affidavit upon my personal knowledge,
information obtained during my participation in this investigation, and information obtained
from other individuals, including law enforcement personnel.

THE DEFENDANTS IN REM

4. Defendant $196,634 was seized on May 8, 2020 from a Citywide Bank account
ending in 9662 in the Northern District of lowa. The Citywide Bank account ending in 9662 is
in the name of Entity #1. The defendant property is currently in the possession of the United
States Marshals Service in Richmond, Virginia.

5. Defendant $3,648,375 was seized on May 8, 2020 from a Citywide Bank account
ending in 8557 in the Northern District of lowa. The Citywide Bank account ending in 8557 is
in the name of Entity #2. The defendant property is currently in the possession of the United
States Marshals Service in Richmond, Virginia.

JURISDICTION AND VENUE

6. This Court has subject matter favisciedion over actions commenced by the
United States under 28 U.S.C. § 1345, and over forfeiture actions under 28 U.S.C. § 1355(a) and
(b).

7. This Court has iv rem jurisdiction over the defendant property under 28 U.S.C.
§ 1355(b)(1)(A) ee the acts and omissions giving rise to the forfeiture took place in the
Eastern District of Virginia.

8. Venue is proper within this judicial district under 28 U.S.C. § 1355(b)(1)(A)
because the acts and omissions giving rise to the forfeiture took place in the Eastern District of

Virginia.
Case 1:21-cv-00561-RDA-JFA Document1 Filed 05/04/21 Page 3 of 9 PagelD# 3

FACTUAL ALLEGATIONS

9. The Federal Bureau of Investigation (“FBI”) is investigating a fraudulent
kickback scheme involving individuals employed by Company #2, a Denver, Colorado-based
commercial real estate and development company, as well as certain former employees at
Company #1.

10. Person #11 oversaw veal estate development in Northern Virginia, within the
Eastern. Distriet of Virginia, for Company #1 (doing business under a third-party company name)
for its data centers. Until in or atound June 2019, Person #12 was Person #11’s supervisor at
Company #1.

11. Person #11 and Person #12 were two of the primary Company #1 decision-makers
for Northern Virginia real estate afte identification and selection, as well as selection of specific
developers, including Company #2.

12. Since 2018, Company #1 has executed leases with Company #2 for nine
Company #1 data centers in Northern Virginia, with a total approved to be spent for these deals
of approximately $415.5 million. Company #2’s joint venture partner on the Company #1
developments in Northern Virginia was Company #5.

13, The scheme involving Company #2 included referral payments it made to an
entity called the Villanova Trust, which was controlled by Person #1, who is Person #11’s
brother, in exchange for steering Company #1 data center deals in Northern Virginia to Company
#2.

14. Person #2, who was the Chief Executive Officer of Company #2, and Person #1
had entered into a contractual agreement whereby Company #2 would pay Person #1 a portion of
the various fees it received on its Company #1 data center deals in Northern Virginia. Person #1

knew a portion of the referral fees paid to Person #1 via the Villanova Trust would be transferred

3
Case 1:21-cv-00561-RDA-JFA Document1 Filed 05/04/21 Page 4 of 9 PagelD# 4

to Person #11 and Person #12 for the purposes of securing the development deals with Company
#1 in Northern Virginia.

15. From in or about March 2018 to in or about August 2019, financial records
indicated that Company #2 wired the Villanova Trust approximately $5,112,983.84.

16. Inturn, from in or about August 2018 to in or about August 2019, Person #1,
doing business as the Villanova Trust, wired approximately $3,375,625 to a bank account

‘ established in the name of the 2010 Irrevocable Trust, which was maintained by Person #7 on
behalf of Person #11 and Person #12.

17. | Company #1 employees were not authorized to benefit from “referral fees” ot
other financial compensation paid by Company #0, of any other developers, related to Company
#1’s real estate development projects.

18. | Company #1’s contractual arrangements relating to its real estate development
deals involving Company #2 represented and warranted that no third-party brokers were used im
the transactions unless set forth in the agreement. There was no formal association between
Company #1 and Person #1 or the ‘Cilla Trust, nor were Person #1 or the Villanova Trust set
forth as third-party brokers in the aforementioned contractual arrangements. |

19. Person #11 has admitted to accepting funds from Company #2 associated with his
job with Company #1 and that the CEO of Company #2, Person # 2, paid the kickbacks to the
Villanova Trust associated with Company #1’s development deals in Northern Virginia.

20. Person #1 has also acknowledged the existence of a “refertal agreement” with
Person #2 of Company #2. Person #1 admitted that he was aware that funds from the 2010
Irrevocable Trust were being disbursed to Person #11. Person #1 noted that Person #2 was

aware that the money from the deals with Company #1 were being transferred to Person #11 and
Case 1:21-cv-00561-RDA-JFA Document 1 Filed 05/04/21 Page 5 of 9 PagelD# 5

Person #12. Person #2 acknowledged payments to Person #11 and Person #12 in arecorded
| meeting with Person #3, a copy of which was obtained by the FBI during the course of the
investigation.

21. . In addition to the kickbacks paid to the Villanova Trust, in or about May 2018
Person #2 also took Person #11, Person #12, and Person #3 on an all-expense paid fishing trip to
the Florida Everglades to celebrate the first deal completed between Company #2 and Company
#1. Neither Person #11 nor Person #12 disclosed this trip to Company #1. The trip was in
violation of Company #1’s conflict of interest policies and would have been prohibited had they
disclosed it to Company #1.

22. In or about March 2019, Person #2 took Person #11 aul Person #3 on an all-
expense paid hunting trip to New Zealand. Person #11 likewise did not disclose this trip to
Company #1 and, had it been disclosed, it would have been prohibited for violating Company
#1’s conflict of interest policies.

23. Prior to the above-described arrangement whereby Company #2 and Person #2
paid kickbacks to Person #11 and Person #12 through Person #1 and the Villanova Trust in order
for Person #11 and Person #12 to steer Company #1 development business to Company #2,
Company #2 had never completed a data center development deal.

24. Company #5 was Company #2’s joint venture partner on the Company #1
developments in Northern Virginia. The avnentiis structure for the Company #2 and Company
#5 joint venture in Northern Virginia was 85.72% Company #5 and 14.28% Company #2.

25. Noone at Company #5 was aware of Person #2’s kickback scheme described

above with Company #1 until February 2020 when Person #10, who was formerly an executive
Case 1:21-cv-00561-RDA-JFA Document1 Filed 05/04/21 Page 6 of 9 PagelD# 6

with Company #2, provided information to Company #5 about his suspicions related to the
kickback scheme involving Company #2.

26. Entity #1 was one of the properties Company #2 and Company #5 developed for
Company #1 in Northern Virginia. Two of the other properties Company #2 and Company #5
developed for Company #1 are associated with a separate legal entity, Entity #2.

27.  Onor about April 2, 2020, Company #5 removed Company #2 as the
administrative manager of the joint venture arrangements via a “Notice of Cause Event Letter”
resulting from Company #5’s discovery of Person #2’s kickback scheme described above. The
letter referenced a cause event described in the operating agreement between Company #2 and
Company #5.

28.. Despite Company #5’s termination of Company #2’s administrative role in the
properties developed for Company #1 in Northern Virginia, the operating agreement required
Company #5 to promptly make payment to Company #2 relating to the redemption of any equity
interests at fair market value, measured at the time of removal. The redemptions paid to

~ Company #2 are a result of the for-cause removal and were tied to properties Company #2
developed for Company #1 in Northern Virginia. More specifically, the payments are tied to the
development deals that Company #1 engaged in with Company #2 associated with the above-
described kickback scheme.

29. On May 8, 2020, Company #5 made a wire transfer of $196,634 to defendant
Citywide Bank account ending in 9662 in the name of Entity #1. On May 8, 2020, Company #5
also wire transferred $3,648,375 to defendant Citywide Bank account ending in 8557 in the name
of Entity #2. Both defendant bank accounts were under the control of Company #2. These

payments from Company #5 to Company #2 were made pursuant to Company #5’s contractually
Case 1:21-cv-00561-RDA-JFA Document 1. Filed 05/04/21 Page 7 of 9 PagelD# 7

obligated redemption payments to Company #2 for the Company #1 projects in Northern
Virginia, which projects were steered to Company #2 through the kickback scheme described.
above.

30. On May 8, 2020, the United States seized the defendant property with a seizure
warrant authorized by a U.S. Magistrate Judge.

CLAIM FOR RELIEF
(Forfeiture under 18 U.S.C. §§ 981(a)(1)(C))

31. The United States incorporates by reference paragraphs 1 through 30 above as if
fully set forth herein.

32. Title 18, United States Code, Section 981(a)(1)(C) subjects to forfeiture “Tajny
property, real or personal, which constitutes or is derived from proceeds traceable to . ... any
offense constituting ‘specified unlawful activity’ (as defined in section 1956(c)(7) of this title) or
a conspiracy to commit such an offense.”

33. Title 18, United States Code, Section 1956(c)(7)(D) provides that the term
“specified unlawful activity” includes “an offense under . . . section 1343 (relating to wire
fraud).” Title 18, United States Code, Section 1346 also provides that a wire fraud scheme
“includes a scheme or attifice to deprive another of the intangible right of honest services.”

34. Asset forth above, the defendant property constitutes criminal proceeds of the
wire fraud and wire fraud conspiracy.

35.  Assuch, the defendant property is subject to forfeiture to the United States
pursuant to 18 U.S.C. § 981(a)(1)(C).

PRAYER FOR RELIEF
WHEREFORE, plaintiff requests that judgment be entered in its favor against the

defendant property; that pursuant to law, notice be provided to all interested parties to appear and
Case 1:21-cv-00561-RDA-JFA Document1 Filed 05/04/21 Page 8 of 9 PagelD# 8

show cause why the forfeiture should not be decreed; that the defendant property be forfeited to
the United States of America and delivered into its custody for disposition according to law; that

plaintiff be awarded its costs and disbursements in this action; and for such and further relief as

this Court may deem just and proper.

Dated: May 4, 2021

Respectfully submitted,

Raj Parekh
Acting United States Attorney

By: “ee H-—
Kevin Hudson
Assistant United States Attorney
Virginia State Bar No. 81420
Attorney for the United States
721 Lakefront Commons, Suite 300
Newport News, Virginia 23606
Office Number: (757) 591-4000
Facsimile Number: (757) 591-0866
Email Address: kevin.hudson@usdoj.gov
Case 1:21-cv-00561-RDA-JFA Document1 Filed 05/04/21 Page 9 of 9 PagelD# 9

VERIFICATION

I, Randy C. Combs, Special Agent, Federal Bureau of Teveatization, declare under
penalty of perjury as provided by 28 U.S.C. § 1746, that the foregoing Complaint for Forfeiture
in Rem is based on information known by me personally and/or furnished to me by various
federal, state, and/or local law enforcement agencies or personnel, and that everything contained

herein is true and correct to the best of my knowledge.

: hr
Executed at Manassa, Virginia, this u = of May, 2021.

feon.l’ 6 Coed
Randy C. Combs

Special Agent
Federal Bureau of Investigation
